UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-06093 Name of Registrant: Vanguard Institutional Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2013 – June 30, 2013 Item 1: Reports to Shareholders Semiannual Report | June 30, 2013 Vanguard Institutional Index Fund > For the six months ended June 30, 2013, Vanguard Institutional Index Fund closely tracked the 13.82% return of its benchmark, the Standard & Poor’s 500 Index. > The fund finished with its strongest first half of any year since 1998. > Financial, health care, and consumer discretionary stocks contributed the most to the fund’s return. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 6 Performance Summary. 7 Financial Statements. 8 About Your Fund’s Expenses. 23 Trustees Approve Advisory Arrangement. 25 Glossary. 26 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended June 30, 2013 Total Returns Vanguard Institutional Index Fund Institutional Shares 13.81% Institutional Plus Shares 13.82 S&P 500 Index 13.82 Large-Cap Core Funds Average 13.22 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. Institutional Shares and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Your Fund’s Performance at a Glance December 31, 2012, Through June 30, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Institutional Index Fund Institutional Shares $130.52 $147.08 $1.452 $0.000 Institutional Plus Shares 130.53 147.08 1.466 0.000 1 Chairman’s Letter Dear Shareholder, Vanguard Institutional Index Fund produced its strongest first-half result in 15 years, despite turbulence late in the six-month period ended June 30, 2013. For most of the period, U.S. stocks rose amid signs that the housing recovery was progressing and the job market was perking up. But markets turned rocky after Federal Reserve Chairman Ben Bernanke said June 19 that the central bank might decide to begin scaling back its stimulative bond-buying later this year. Still, U.S. stocks remained a safe haven for many investors anxious about unrest in Brazil and the Middle East, the recession in Europe, and signs of trouble in China’s economy. Outside the United States, results were muted for stocks in developed markets from Europe to Asia. Stocks in emerging markets tumbled. The Institutional Index Fund returned nearly 14% for the half year, closely tracking its benchmark, the Standard & Poor’s 500 Index, and surpassing the average return of its peer group, which consists of large-capitalization core funds. All ten industry sectors posted positive returns. Financial, health care, and consumer discretionary stocks contributed the most to the fund’s advance. Information technology stocks, the fund’s largest sector holding, turned in modest results. 2 As domestic stocks rallied, their bond counterparts retreated While U.S. stocks generated robust returns for the six months, the same cannot be said for the U.S. bond market, which had its worst first-half performance since 1994. Bond returns, which sputtered along through most of the half year, turned negative in May and retreated further in June. The broad U.S. taxable bond market returned –2.44% for the six months as concerns about the Fed’s plans roiled fixed income investors even more than equity investors. Municipal bonds fared worse than taxable issues, returning –2.69%. The yield of the 10-year Treasury note finished the six months at 2.47%, jumping from 2.11% at the end of May and 1.67% at the end of April. (Bond yields and prices move in opposite directions.) The Fed kept its target for short-term rates between 0% and 0.25%. Returns from money market funds and savings accounts have been minuscule since the Fed imposed the historically low rates in December 2008 to combat the financial crisis. Markets were clearly unsettled by the prospect of the Fed’s scaling back its stimulus measures, known as quantitative easing. However, Vanguard’s chief Market Barometer Total Returns Periods Ended June 30, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 13.91% 21.24% 7.12% Russell 2000 Index (Small-caps) 15.86 24.21 8.77 Russell 3000 Index (Broad U.S. market) 14.06 21.46 7.25 MSCI All Country World Index ex USA (International) -0.04 13.63 -0.80 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -2.44% -0.69% 5.19% Barclays Municipal Bond Index (Broad tax-exempt market) -2.69 0.24 5.33 Citigroup Three-Month U.S. Treasury Bill Index 0.04 0.08 0.23 CPI Consumer Price Index 1.70% 1.75% 1.31% 3 economist, Joe Davis, pointed to a positive message in the Fed’s evolving stance. “The Federal Reserve is coming closer to the realization that the U.S. economy is stronger today than it was a year ago and so does not need the insurance, so to speak, of additional quantitative easing,” he said. Financial and health care stocks were the leading performers The S&P 500 Index achieved a succession of new highs in March, April, and May amid solid corporate earnings and encouraging U.S. economic data. As I mentioned above, the rally was briefly interrupted in June, when the index slid by more than 1 percent. But that did not significantly detract from the Institutional Index Fund’s total return for the period. For the six months, each of the index’s industry sectors did well, with six of ten posting double-digit gains. Financials, the second-largest sector, contributed more than a fifth of the index’s overall return with a broad-based advance. Diversified financial services companies and commercial banks profited from higher capital levels, better lending conditions, and the recovering housing market. Asset managers also thrived as the investing climate kept improving. Health care was the next-largest contributor to returns. Pharmaceutical and biotech companies were among the best performers for the half year as the industry continued to benefit from favorable rulings by the Food and Drug Administration and improved pipelines of new medicines. Health care providers and services also turned in impressive results. The consumer discretionary sector performed strongly, too. U.S. consumers were more confident about the economy and employment than they have been in several years. They spent more on entertainment, shopping, and eating out. Media companies, including cable and satellite operators, notched gains. Specialty retailers, hotels, and restaurants did well. The index did not benefit as much from its heavy weighting in information technology, which turned in the second-lowest sector return for the period. Some personal computer manufacturers did better by cutting costs. But the sector was hurt most by its holdings in the tablet and smartphone business; competition in it is fierce, and several key players fell short of earnings expectations as new products failed to deliver. In pursuing investment goals, long-term asset mix is key As I mentioned earlier, financial markets were rattled in June by the prospect that the Fed would begin scaling back its massive bond-buying program. Bond yields jumped (and so prices fell), and the stock market experienced some turmoil. 4 Volatility and increased uncertainty can tempt investors, including some retirement plan participants, to deviate from their investment plan. In the mutual fund industry, for example, the recent rise in bond yields has led to net redemptions from bond funds as investors try to sidestep losses that might arise from a sustained climb in interest rates. Keep in mind, however, that although interest rates remain low, nobody is certain what their next move will be—much less how financial markets will react to the change. In fact, it’s precisely because short-term market movements are unpredictable that trying to time the markets often fails, as Vanguard and other researchers have found. A recent Vanguard research paper notes that although many investors alter their portfolios based on emotional reactions to market movements, investment success actually is “largely determined by the long-term mixture of assets in a portfolio.” (You can find the full report, Vanguard’s Framework for Constructing Diversified Portfolios , at vanguard.com/research.) We continue to believe that sticking to a well-diversified portfolio of stocks, bonds, and money market instruments over the long haul—rather than making impulsive changes to try to avoid potential losses or capitalize on perceived opportunities—gives investors the best chance of meeting their investment goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 18, 2013 5 Institutional Index Fund Fund Profile As of June 30, 2013 Share-Class Characteristics Institutional Institutional Shares Plus Shares Ticker Symbol VINIX VIIIX Expense Ratio 1 0.04% 0.02% 30-Day SEC Yield 2.21% 2.23% Portfolio Characteristics DJ U.S. Total Market S&P 500 FA Fund Index Index Number of Stocks 501 500 3,622 Median Market Cap $61.8B $61.8B $38.5B Price/Earnings Ratio 17.2x 17.2x 18.4x Price/Book Ratio 2.4x 2.4x 2.3x Return on Equity 18.0% 17.9% 16.4% Earnings Growth Rate 10.5% 10.5% 10.7% Dividend Yield 2.2% 2.2% 2.0% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 4% — — Short-Term -0.2% — — Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index FA Index Consumer Discretionary 12.2% 12.2% 13.0% Consumer Staples 10.5 10.5 9.2 Energy 10.5 10.5 9.7 Financials 16.7 16.7 17.9 Health Care 12.7 12.7 12.3 Industrials 10.2 10.2 11.1 Information Technology 17.8 17.8 17.2 Materials 3.3 3.3 3.7 Telecommunication Services 2.8 2.8 2.5 Utilities 3.3 3.3 3.4 Volatility Measures DJ U.S. S&P 500 Total Market Index FA Index R-Squared 1.00 1.00 Beta 1.00 0.95 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 2.8% Apple Inc. Computer Hardware 2.6 Microsoft Corp. Systems Software 1.8 Johnson & Johnson Pharmaceuticals 1.7 General Electric Co. Industrial Conglomerates 1.7 Google Inc. Internet Software & Services 1.6 Chevron Corp. Integrated Oil & Gas 1.6 Procter & Gamble Co. Household Products 1.5 Berkshire Hathaway Inc. Property & Casualty Insurance 1.4 Wells Fargo & Co. Diversified Banks 1.4 Top Ten 18.1% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated March 28, 2013. For the six months ended June 30, 2013, the annualized expense ratios were 0.040% for Institutional Shares and 0.020% for Institutional Plus Shares. 6 Institutional Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): December 31, 2002, Through June 30, 2013 Note: For 2013, performance data reflect the six months ended June 30, 2013. Average Annual Total Returns: Periods Ended June 30, 2013 Inception One Five Ten Date Year Years Years Institutional Shares 7/31/1990 20.57% 7.04% 7.30 % Institutional Plus Shares 7/7/1997 20.59 7.06 7.33 See Financial Highlights for dividend and capital gains information. 7 Institutional Index Fund Financial Statements (unaudited) Statement of Net Assets As of June 30, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (99.7%) 1 Consumer Discretionary (12.2%) Walt Disney Co. 17,117,341 1,080,960 Home Depot Inc. 13,884,366 1,075,622 Comcast Corp. Class A 24,185,171 1,012,875 * Amazon.com Inc. 3,461,544 961,236 McDonald’s Corp. 9,528,842 943,355 News Corp. Class A 18,918,938 616,757 Ford Motor Co. 37,364,479 578,028 Time Warner Inc. 8,859,825 512,275 Starbucks Corp. 7,115,990 466,026 NIKE Inc. Class B 6,879,546 438,089 Target Corp. 6,099,006 419,978 Lowe’s Cos. Inc. 10,192,688 416,881 * priceline.com Inc. 490,241 405,493 TJX Cos. Inc. 6,840,979 342,459 * DIRECTV 5,308,629 327,118 Time Warner Cable Inc. 2,765,403 311,052 Yum! Brands Inc. 4,275,416 296,457 Viacom Inc. Class B 4,240,027 288,534 CBS Corp. Class B 5,423,475 265,045 * General Motors Co. 7,316,522 243,713 Johnson Controls Inc. 6,510,286 233,003 * Discovery Communications Inc. Class A 2,325,741 179,570 Macy’s Inc. 3,646,243 175,020 VF Corp. 832,652 160,752 Omnicom Group Inc. 2,457,562 154,507 Coach Inc. 2,670,483 152,458 Mattel Inc. 3,282,603 148,735 * Bed Bath & Beyond Inc. 2,077,333 147,283 * AutoZone Inc. 345,277 146,290 Carnival Corp. 4,219,746 144,695 * Dollar General Corp. 2,862,531 144,357 Delphi Automotive plc 2,763,357 140,075 Ross Stores Inc. 2,088,922 135,383 * O’Reilly Automotive Inc. 1,049,860 118,235 Starwood Hotels & Resorts Worldwide Inc. 1,848,989 116,838 Harley-Davidson Inc. 2,130,110 116,773 Gap Inc. 2,755,588 114,991 Genuine Parts Co. 1,472,665 114,971 * Netflix Inc. 533,572 112,632 L Brands Inc. 2,282,608 112,418 * Dollar Tree Inc. 2,127,208 108,147 * Chipotle Mexican Grill Inc. Class A 293,762 107,032 Ralph Lauren Corp. Class A 578,726 100,548 Staples Inc. 6,309,441 100,068 * CarMax Inc. 2,134,100 98,510 Kohl’s Corp. 1,936,329 97,804 Wynn Resorts Ltd. 758,276 97,059 PVH Corp. 770,185 96,312 * BorgWarner Inc. 1,098,137 94,604 Marriott International Inc. 2,276,611 91,907 Whirlpool Corp. 752,322 86,036 Nordstrom Inc. 1,413,116 84,702 Tiffany & Co. 1,139,583 83,007 Wyndham Worldwide Corp. 1,291,116 73,891 Newell Rubbermaid Inc. 2,741,512 71,965 H&R Block Inc. 2,587,815 71,812 Best Buy Co. Inc. 2,551,294 69,727 PetSmart Inc. 981,727 65,766 * TripAdvisor Inc. 1,049,042 63,855 Darden Restaurants Inc. 1,235,928 62,390 * PulteGroup Inc. 3,246,849 61,593 Interpublic Group of Cos. Inc. 4,077,892 59,333 DR Horton Inc. 2,669,341 56,804 Lennar Corp. Class A 1,575,254 56,772 Family Dollar Stores Inc. 908,374 56,601 Scripps Networks Interactive Inc. Class A 809,452 54,039 Expedia Inc. 888,116 53,420 8 Institutional Index Fund Market Value Shares ($000) Gannett Co. Inc. 2,179,190 53,303 * Fossil Group Inc. 502,878 51,952 Hasbro Inc. 1,096,200 49,143 GameStop Corp. Class A 1,132,894 47,616 Leggett & Platt Inc. 1,360,363 42,294 * Urban Outfitters Inc. 1,049,139 42,196 International Game Technology 2,478,420 41,414 Garmin Ltd. 1,040,617 37,629 * Goodyear Tire & Rubber Co. 2,332,794 35,668 Harman International Industries Inc. 646,839 35,059 Cablevision Systems Corp. Class A 2,059,371 34,639 Abercrombie & Fitch Co. 747,113 33,807 Comcast Corp. 844,535 33,503 *,^ JC Penney Co. Inc. 1,365,700 23,326 Washington Post Co. Class B 43,039 20,821 * AutoNation Inc. 368,303 15,981 Consumer Staples (10.5%) Procter & Gamble Co. 26,050,272 2,005,611 Coca-Cola Co. 36,405,181 1,460,212 Philip Morris International Inc. 15,545,017 1,346,509 PepsiCo Inc. 14,698,146 1,202,161 Wal-Mart Stores Inc. 15,571,897 1,159,951 Altria Group Inc. 19,091,521 668,012 CVS Caremark Corp. 11,637,306 665,421 Mondelez International Inc. Class A 16,960,337 483,878 Colgate-Palmolive Co. 8,333,285 477,414 Costco Wholesale Corp. 4,150,414 458,911 Walgreen Co. 8,194,822 362,211 Kimberly-Clark Corp. 3,655,436 355,089 Kraft Foods Group Inc. 5,650,078 315,670 General Mills Inc. 6,127,015 297,344 Archer-Daniels-Midland Co. 6,263,525 212,396 Sysco Corp. 5,640,509 192,680 Kroger Co. 4,942,610 170,718 Whole Foods Market Inc. 3,278,155 168,760 Lorillard Inc. 3,590,164 156,818 Kellogg Co. 2,411,672 154,902 Mead Johnson Nutrition Co. 1,924,276 152,460 Estee Lauder Cos. Inc. Class A 2,285,442 150,314 Reynolds American Inc. 3,025,621 146,349 ConAgra Foods Inc. 3,961,225 138,366 Hershey Co. 1,424,523 127,181 JM Smucker Co. 1,019,263 105,137 Clorox Co. 1,251,171 104,022 Brown-Forman Corp. Class B 1,441,325 97,362 Beam Inc. 1,528,935 96,491 Dr Pepper Snapple Group Inc. 1,939,123 89,064 McCormick & Co. Inc. 1,253,473 88,194 Avon Products Inc. 4,115,934 86,558 Coca-Cola Enterprises Inc. 2,448,008 86,072 * Monster Beverage Corp. 1,372,057 83,380 * Constellation Brands Inc. Class A 1,464,446 76,327 Campbell Soup Co. 1,696,188 75,972 Molson Coors Brewing Co. Class B 1,492,275 71,420 Tyson Foods Inc. Class A 2,697,565 69,274 Safeway Inc. 2,295,489 54,311 Hormel Foods Corp. 1,285,891 49,610 Energy (10.5%) Exxon Mobil Corp. 42,261,774 3,818,351 Chevron Corp. 18,429,466 2,180,943 Schlumberger Ltd. 12,635,897 905,488 ConocoPhillips 11,620,901 703,065 Occidental Petroleum Corp. 7,657,289 683,260 Anadarko Petroleum Corp. 4,766,233 409,562 Halliburton Co. 8,858,453 369,575 Phillips 66 5,885,429 346,711 EOG Resources Inc. 2,585,912 340,513 Apache Corp. 3,724,299 312,208 National Oilwell Varco Inc. 4,061,019 279,804 Marathon Oil Corp. 6,736,720 232,956 Kinder Morgan Inc. 6,004,782 229,082 Marathon Petroleum Corp. 3,086,784 219,347 Spectra Energy Corp. 6,360,146 219,171 Williams Cos. Inc. 6,488,389 210,678 Noble Energy Inc. 3,413,335 204,937 Baker Hughes Inc. 4,199,154 193,707 Hess Corp. 2,838,492 188,731 Pioneer Natural Resources Co. 1,298,047 187,892 Devon Energy Corp. 3,588,494 186,171 Valero Energy Corp. 5,183,165 180,219 * Cameron International Corp. 2,357,322 144,174 Cabot Oil & Gas Corp. 2,002,897 142,246 Ensco plc Class A 2,214,069 128,682 * FMC Technologies Inc. 2,254,138 125,510 9 Institutional Index Fund Market Value Shares ($000) * Southwestern Energy Co. 3,340,631 122,033 Range Resources Corp. 1,549,714 119,824 EQT Corp. 1,429,677 113,473 Murphy Oil Corp. 1,724,129 104,982 Chesapeake Energy Corp. 4,931,574 100,505 Noble Corp. 2,406,939 90,453 Tesoro Corp. 1,290,573 67,523 Helmerich & Payne Inc. 1,013,143 63,271 * Denbury Resources Inc. 3,553,012 61,538 CONSOL Energy Inc. 2,176,860 58,993 QEP Resources Inc. 1,706,747 47,413 Diamond Offshore Drilling Inc. 661,802 45,525 Nabors Industries Ltd. 2,804,883 42,943 * Rowan Cos. plc Class A 1,182,325 40,282 Peabody Energy Corp. 2,566,966 37,580 * WPX Energy Inc. 1,906,123 36,102 * Newfield Exploration Co. 1,291,715 30,859 Financials (16.6%) Wells Fargo & Co. 46,816,859 1,932,132 JPMorgan Chase & Co. 35,924,758 1,896,468 * Berkshire Hathaway Inc. Class B 16,200,624 1,813,174 Citigroup Inc. 28,921,665 1,387,372 Bank of America Corp. 102,464,378 1,317,692 American Express Co. 9,084,597 679,164 US Bancorp 17,580,119 635,521 * American International Group Inc. 14,031,975 627,229 Goldman Sachs Group Inc. 4,096,341 619,572 MetLife Inc. 10,407,546 476,249 Simon Property Group Inc. 2,954,364 466,553 PNC Financial Services Group Inc. 5,031,841 366,922 Capital One Financial Corp. 5,552,135 348,730 Prudential Financial Inc. 4,429,031 323,452 Morgan Stanley 13,040,728 318,585 Bank of New York Mellon Corp. 11,031,173 309,424 BlackRock Inc. 1,186,537 304,762 ACE Ltd. 3,233,036 289,292 Travelers Cos. Inc. 3,577,553 285,918 State Street Corp. 4,334,580 282,658 American Tower Corporation 3,758,757 275,028 Aflac Inc. 4,431,147 257,538 BB&T Corp. 6,669,000 225,946 Charles Schwab Corp. 10,462,071 222,110 Discover Financial Services 4,661,016 222,051 CME Group Inc. 2,919,436 221,819 Allstate Corp. 4,454,071 214,330 Public Storage 1,372,018 210,372 Marsh & McLennan Cos. Inc. 5,231,449 208,839 Chubb Corp. 2,463,207 208,510 HCP Inc. 4,319,423 196,275 Ventas Inc. 2,786,205 193,530 Aon plc 2,937,880 189,053 Health Care REIT Inc. 2,703,203 181,196 T. Rowe Price Group Inc. 2,464,699 180,293 Franklin Resources Inc. 1,313,412 178,650 Prologis Inc. 4,735,127 178,609 Equity Residential 3,046,421 176,875 SunTrust Banks Inc. 5,122,200 161,708 Weyerhaeuser Co. 5,480,891 156,151 AvalonBay Communities Inc. 1,155,845 155,935 Ameriprise Financial Inc. 1,915,297 154,909 Boston Properties Inc. 1,442,105 152,099 Fifth Third Bancorp 8,312,500 150,041 McGraw Hill Financial Inc. 2,605,003 138,560 Invesco Ltd. 4,225,796 134,380 Hartford Financial Services Group Inc. 4,332,656 133,966 Vornado Realty Trust 1,616,631 133,938 Progressive Corp. 5,267,019 133,888 M&T Bank Corp. 1,164,744 130,160 Loews Corp. 2,920,254 129,659 Regions Financial Corp. 13,432,387 128,011 * Berkshire Hathaway Inc. Class A 759 127,967 * IntercontinentalExchange Inc. 691,588 122,937 Northern Trust Corp. 2,068,954 119,792 Host Hotels & Resorts Inc. 7,077,566 119,399 Moody’s Corp. 1,842,925 112,289 Principal Financial Group Inc. 2,621,184 98,163 KeyCorp 8,748,018 96,578 SLM Corp. 4,221,473 96,503 NYSE Euronext 2,309,313 95,606 Lincoln National Corp. 2,551,217 93,043 XL Group plc Class A 2,753,095 83,474 Kimco Realty Corp. 3,884,430 83,243 Macerich Co. 1,306,606 79,664 Unum Group 2,536,545 74,498 Leucadia National Corp. 2,803,706 73,513 Plum Creek Timber Co. Inc. 1,547,436 72,219 Comerica Inc. 1,773,654 70,645 10 Institutional Index Fund Market Value Shares ($000) * CBRE Group Inc. Class A 2,885,680 67,409 Cincinnati Financial Corp. 1,399,223 64,224 Huntington Bancshares Inc. 7,986,196 62,931 Torchmark Corp. 880,541 57,358 * Genworth Financial Inc. Class A 4,694,768 53,567 Zions Bancorporation 1,754,209 50,662 People’s United Financial Inc. 3,227,829 48,095 Apartment Investment & Management Co. Class A 1,388,668 41,716 Hudson City Bancorp Inc. 4,525,655 41,455 Assurant Inc. 732,949 37,314 NASDAQ OMX Group Inc. 1,120,599 36,744 * E*TRADE Financial Corp. 2,725,195 34,501 Legg Mason Inc. 1,062,885 32,960 Health Care (12.7%) Johnson & Johnson 26,697,765 2,292,270 Pfizer Inc. 63,436,576 1,776,859 Merck & Co. Inc. 28,700,520 1,333,139 * Gilead Sciences Inc. 14,497,929 742,439 Amgen Inc. 7,128,167 703,265 Bristol-Myers Squibb Co. 15,611,789 697,691 UnitedHealth Group Inc. 9,694,756 634,813 AbbVie Inc. 15,052,722 622,280 Abbott Laboratories 14,816,298 516,792 Medtronic Inc. 9,612,428 494,752 * Biogen Idec Inc. 2,256,130 485,519 * Express Scripts Holding Co. 7,758,818 478,642 * Celgene Corp. 3,964,471 463,486 Eli Lilly & Co. 9,422,522 462,834 Baxter International Inc. 5,150,871 356,801 Thermo Fisher Scientific Inc. 3,411,334 288,701 Covidien plc 4,471,544 280,992 McKesson Corp. 2,153,775 246,607 Allergan Inc. 2,817,023 237,306 WellPoint Inc. 2,854,652 233,625 Aetna Inc. 3,594,918 228,421 Cigna Corp. 2,711,696 196,571 * Intuitive Surgical Inc. 381,690 193,357 Becton Dickinson and Co. 1,846,152 182,455 Stryker Corp. 2,730,737 176,624 * Alexion Pharmaceuticals Inc. 1,854,678 171,076 * Regeneron Pharmaceuticals Inc. 725,937 163,249 Cardinal Health Inc. 3,248,672 153,337 * Actavis Inc. 1,214,012 153,233 Zoetis Inc. 4,744,311 146,552 Agilent Technologies Inc. 3,273,781 139,987 * Cerner Corp. 1,388,430 133,414 Humana Inc. 1,496,793 126,299 St. Jude Medical Inc. 2,692,920 122,878 AmerisourceBergen Corp. Class A 2,194,438 122,515 * Life Technologies Corp. 1,637,485 121,190 Zimmer Holdings Inc. 1,600,047 119,908 * Boston Scientific Corp. 12,821,391 118,854 * Mylan Inc. 3,621,694 112,381 Perrigo Co. 840,026 101,643 * DaVita HealthCare Partners Inc. 804,333 97,163 * Forest Laboratories Inc. 2,230,089 91,434 Quest Diagnostics Inc. 1,501,727 91,050 * Laboratory Corp. of America Holdings 883,436 88,432 * Waters Corp. 814,269 81,468 CR Bard Inc. 711,210 77,294 * CareFusion Corp. 2,088,773 76,971 * Edwards Lifesciences Corp. 1,073,441 72,135 * Varian Medical Systems Inc. 1,030,321 69,495 * Hospira Inc. 1,575,683 60,364 DENTSPLY International Inc. 1,364,184 55,877 * Tenet Healthcare Corp. 985,337 45,424 PerkinElmer Inc. 1,065,330 34,623 Patterson Cos. Inc. 796,037 29,931 Industrials (10.1%) General Electric Co. 98,280,228 2,279,119 United Technologies Corp. 8,038,526 747,101 Union Pacific Corp. 4,436,525 684,467 Boeing Co. 6,489,852 664,820 3M Co. 6,035,146 659,943 Honeywell International Inc. 7,477,985 593,303 United Parcel Service Inc. Class B 6,753,056 584,004 Caterpillar Inc. 6,249,030 515,483 Emerson Electric Co. 6,832,337 372,636 Danaher Corp. 5,530,304 350,068 Precision Castparts Corp. 1,390,801 314,335 Deere & Co. 3,688,091 299,657 Eaton Corp. plc 4,496,468 295,913 FedEx Corp. 2,800,723 276,095 Lockheed Martin Corp. 2,527,519 274,135 Illinois Tool Works Inc. 3,938,524 272,428 General Dynamics Corp. 3,155,341 247,158 11 Institutional Index Fund Market Value Shares ($000) CSX Corp. 9,712,939 225,243 Norfolk Southern Corp. 2,994,575 217,556 Raytheon Co. 3,085,091 203,986 Northrop Grumman Corp. 2,235,026 185,060 Cummins Inc. 1,676,991 181,886 PACCAR Inc. 3,361,690 180,388 Waste Management Inc. 4,172,284 168,268 Ingersoll-Rand plc 2,641,712 146,668 Tyco International Ltd. 4,409,776 145,302 WW Grainger Inc. 568,405 143,340 Parker Hannifin Corp. 1,418,441 135,319 Dover Corp. 1,626,115 126,284 Stanley Black & Decker Inc. 1,538,709 118,942 Fastenal Co. 2,565,577 117,632 Roper Industries Inc. 941,016 116,893 Pentair Ltd. 1,941,534 112,007 Kansas City Southern 1,047,088 110,949 Rockwell Automation Inc. 1,327,204 110,344 Republic Services Inc. Class A 2,820,293 95,721 Fluor Corp. 1,547,811 91,801 * Stericycle Inc. 819,937 90,546 Southwest Airlines Co. 6,864,176 88,479 CH Robinson Worldwide Inc. 1,525,820 85,919 ADT Corp. 2,079,092 82,852 Rockwell Collins Inc. 1,289,243 81,751 Expeditors International of Washington Inc. 1,963,410 74,629 Flowserve Corp. 1,358,683 73,382 L-3 Communications Holdings Inc. 855,169 73,322 Pall Corp. 1,060,253 70,433 Textron Inc. 2,640,370 68,782 * Jacobs Engineering Group Inc. 1,242,926 68,523 Equifax Inc. 1,146,142 67,542 Masco Corp. 3,391,242 66,095 * Quanta Services Inc. 2,023,384 53,539 Snap-on Inc. 554,766 49,585 Joy Global Inc. 1,011,671 49,096 Xylem Inc. 1,764,037 47,523 Cintas Corp. 991,516 45,154 Robert Half International Inc. 1,328,493 44,146 Iron Mountain Inc. 1,597,436 42,508 Avery Dennison Corp. 947,977 40,536 Dun & Bradstreet Corp. 379,479 36,980 Ryder System Inc. 495,171 30,101 Pitney Bowes Inc. 1,921,449 28,207 Information Technology (17.7%) Apple Inc. 8,921,641 3,533,684 Microsoft Corp. 71,437,723 2,466,745 * Google Inc. Class A 2,554,203 2,248,644 International Business Machines Corp. 9,906,435 1,893,219 Cisco Systems Inc. 50,796,343 1,234,859 Intel Corp. 47,247,802 1,144,342 Oracle Corp. 34,923,154 1,072,839 QUALCOMM Inc. 16,422,444 1,003,083 Visa Inc. Class A 4,816,933 880,295 * eBay Inc. 11,101,459 574,167 Mastercard Inc. Class A 993,684 570,871 EMC Corp. 19,967,497 471,632 Hewlett-Packard Co. 18,329,931 454,582 Accenture plc Class A 6,178,615 444,613 Texas Instruments Inc. 10,541,908 367,596 Automatic Data Processing Inc. 4,611,693 317,561 * Yahoo! Inc. 9,054,792 227,366 * Adobe Systems Inc. 4,770,425 217,341 Corning Inc. 14,019,429 199,496 * Salesforce.com Inc. 5,158,191 196,940 Dell Inc. 13,948,820 186,217 TE Connectivity Ltd. 3,948,205 179,801 * Cognizant Technology Solutions Corp. Class A 2,866,508 179,472 Applied Materials Inc. 11,420,075 170,273 Broadcom Corp. Class A 4,992,569 168,549 Intuit Inc. 2,652,600 161,888 Motorola Solutions Inc. 2,581,816 149,048 Symantec Corp. 6,620,735 148,768 * SanDisk Corp. 2,312,487 141,293 * Micron Technology Inc. 9,789,958 140,290 Seagate Technology plc 3,032,679 135,955 Analog Devices Inc. 2,928,687 131,967 * NetApp Inc. 3,425,448 129,413 Western Digital Corp. 2,021,845 125,536 Fidelity National Information Services Inc. 2,785,619 119,336 Amphenol Corp. Class A 1,518,897 118,383 Paychex Inc. 3,077,921 112,406 * Fiserv Inc. 1,265,445 110,613 * Citrix Systems Inc. 1,778,311 107,286 Xerox Corp. 11,669,459 105,842 Altera Corp. 3,042,438 100,370 Xilinx Inc. 2,507,573 99,325 * Juniper Networks Inc. 4,811,075 92,902 Western Union Co. 5,294,343 90,586 CA Inc. 3,147,668 90,118 KLA-Tencor Corp. 1,576,394 87,852 * Red Hat Inc. 1,801,794 86,162 Linear Technology Corp. 2,216,651 81,661 * Teradata Corp. 1,552,796 77,997 NVIDIA Corp. 5,491,928 77,052 * Autodesk Inc. 2,136,250 72,504 12 Institutional Index Fund Market Value Shares ($000) * Akamai Technologies Inc. 1,688,589 71,849 Microchip Technology Inc. 1,873,372 69,783 * Lam Research Corp. 1,546,290 68,563 * Electronic Arts Inc. 2,875,795 66,057 * VeriSign Inc. 1,432,411 63,971 Computer Sciences Corp. 1,428,492 62,525 * BMC Software Inc. 1,261,063 56,924 * F5 Networks Inc. 750,204 51,614 Harris Corp. 1,043,307 51,383 Molex Inc. 1,319,484 38,714 SAIC Inc. 2,708,799 37,734 Total System Services Inc. 1,528,021 37,406 * LSI Corp. 5,231,827 37,355 FLIR Systems Inc. 1,348,055 36,357 Jabil Circuit Inc. 1,755,480 35,777 * JDS Uniphase Corp. 2,255,837 32,439 * Teradyne Inc. 1,818,195 31,946 * First Solar Inc. 633,923 28,355 *,^ Advanced Micro Devices Inc. 5,774,709 23,561 Materials (3.3%) Monsanto Co. 5,073,826 501,294 EI du Pont de Nemours & Co. 8,748,538 459,298 Dow Chemical Co. 11,496,471 369,841 Praxair Inc. 2,810,868 323,700 Freeport-McMoRan Copper & Gold Inc. 9,867,402 272,439 LyondellBasell Industries NV Class A 3,610,029 239,201 Ecolab Inc. 2,531,944 215,696 PPG Industries Inc. 1,355,710 198,490 International Paper Co. 4,227,836 187,335 Air Products & Chemicals Inc. 1,979,962 181,305 Sherwin-Williams Co. 813,728 143,704 Newmont Mining Corp. 4,725,353 141,524 Mosaic Co. 2,630,046 141,523 Nucor Corp. 3,020,058 130,829 Eastman Chemical Co. 1,473,173 103,137 CF Industries Holdings Inc. 563,435 96,629 Sigma-Aldrich Corp. 1,143,555 91,896 Alcoa Inc. 10,162,566 79,471 FMC Corp. 1,293,652 78,990 Airgas Inc. 627,493 59,901 Vulcan Materials Co. 1,237,325 59,899 Ball Corp. 1,416,420 58,838 International Flavors & Fragrances Inc. 775,918 58,318 MeadWestvaco Corp. 1,684,817 57,469 Sealed Air Corp. 1,864,468 44,654 * Owens-Illinois Inc. 1,566,034 43,520 Bemis Co. Inc. 979,763 38,348 Allegheny Technologies Inc. 1,029,845 27,095 ^ United States Steel Corp. 1,372,765 24,065 ^ Cliffs Natural Resources Inc. 1,457,204 23,680 Telecommunication Services (2.8%) AT&T Inc. 51,135,435 1,810,194 Verizon Communications Inc. 27,194,032 1,368,948 CenturyLink Inc. 5,788,411 204,620 * Crown Castle International Corp. 2,786,211 201,694 * Sprint Nextel Corp. 28,683,497 201,358 ^ Windstream Corp. 5,643,411 43,511 Frontier Communications Corp. 9,498,701 38,470 Utilities (3.3%) Duke Energy Corp. 6,707,683 452,769 Southern Co. 8,272,588 365,069 NextEra Energy Inc. 4,035,861 328,842 Dominion Resources Inc. 5,490,382 311,964 Exelon Corp. 8,134,202 251,184 American Electric Power Co. Inc. 4,619,454 206,859 PG&E Corp. 4,202,434 192,177 Sempra Energy 2,142,186 175,145 PPL Corp. 5,629,543 170,350 Consolidated Edison Inc. 2,783,604 162,312 Public Service Enterprise Group Inc. 4,808,677 157,051 Edison International 3,096,485 149,127 FirstEnergy Corp. 3,974,605 148,412 Xcel Energy Inc. 4,725,641 133,925 Northeast Utilities 2,990,046 125,642 Entergy Corp. 1,693,338 117,992 DTE Energy Co. 1,653,087 110,773 CenterPoint Energy Inc. 4,072,421 95,661 Wisconsin Energy Corp. 2,173,536 89,093 NiSource Inc. 2,965,312 84,927 NRG Energy Inc. 3,064,625 81,826 ONEOK Inc. 1,958,629 80,911 Ameren Corp. 2,305,754 79,410 AES Corp. 5,888,240 70,600 CMS Energy Corp. 2,525,184 68,609 SCANA Corp. 1,328,148 65,212 Pinnacle West Capital Corp. 1,046,819 58,067 AGL Resources Inc. 1,125,143 48,224 13 Institutional Index Fund Market Value Shares ($000) Pepco Holdings Inc. 2,366,632 47,711 Integrys Energy Group Inc. 753,277 44,089 TECO Energy Inc. 1,943,121 33,402 Total Common Stocks (Cost $102,210,315) Temporary Cash Investments (0.1%) 1 Money Market Fund (0.1%) Vanguard Market Liquidity Fund, 0.127% 72,110,499 72,110 Face Amount ($000) U.S. Government and Agency Obligations (0.0%) Fannie Mae Discount Notes, 0.085%, 8/21/13 10,500 10,498 Fannie Mae Discount Notes, 0.098%, 11/6/13 1,700 1,699 Federal Home Loan Bank Discount Notes, 0.095%, 10/4/13 11,000 10,996 23,193 Total Temporary Cash Investments (Cost $95,306) Total Investments (99.8%) (Cost $102,305,621) Other Assets and Liabilities (0.2%) Other Assets 571,434 Liabilities 3 (290,240) 281,194 Net Assets (100%) At June 30, 2013, net assets consisted of: Amount ($000) Paid-in Capital 103,459,501 Undistributed Net Investment Income 40,060 Accumulated Net Realized Losses (909,738) Unrealized Appreciation (Depreciation) Investment Securities 33,792,831 Futures Contracts (3,008) Net Assets Institutional Shares—Net Assets Applicable to 527,687,751 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Institutional Shares Institutional Plus Shares—Net Assets Applicable to 399,569,747 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Institutional Plus Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $
